         Case 2:14-cr-00209-MAK Document 364 Filed 04/24/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                     : CRIMINAL ACTION
                                              :
                      v.                      : NO. 14-209-1
                                              :
 MARQUIS WILSON                               :


                                          ORDER
        AND NOW, this 24th day of April 2020, upon considering the Defendant’s pro se Motion

for compassionate release under the First Step Act based upon a fear of contracting COVID-19 in

FCI Allenwood while allegedly treating for cancer (ECF Doc. No. 361), the United States’

Response (ECF Doc. No. 362), and for reasons in the accompanying Memorandum, it is

ORDERED:


        1.       The Defendant’s Motion for compassionate release (ECF Doc. No. 361) is

DENIED without prejudice to be renewed, if necessary, following exhausting his request for

compassionate release with the Bureau of Prisons and providing medical data confirming his at-

risk status; and,

        2.      The United States Attorney shall serve a copy of this Order on Marquis Wilson

USM # 71390-066 at FCI Allenwood Medium no later than Tuesday, April 28, 2020 and file a

certificate of service confirming compliance no later than Friday, May 1, 2020.




                                                   ________________________
                                                   KEARNEY, J.
Case 2:14-cr-00209-MAK Document 364 Filed 04/24/20 Page 2 of 2
